DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-11 directed to an invention non-elected with traverse in the reply filed on 8/19/20. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Norman Freda on 1/21/21.
The application has been amended as follows: 
Claims 7-11 are cancelled.
Reasons for Allowance
The prior art of record fails to teach or fairly disclose the method that includes “i) an annular step defined by a difference in the diameter of the recess and the diameter of the punch and ii) the annular step of the recess and is partly extruded into the recess (Fig. 2) “ as recited in claim 1.
Rixen et al. (US 2015/0367403) provides a method for making a blind hole (Fig. 4) including: arranging a metallic workpiece (12, Fig. 1) in a negative form structured at least partly complimentary to the workpiece with a first portion (16) and a second portion (14), the first portion of the negative form including a recess (16a) configured to receive a material of the workpiece to be displaced (Fig. 2), the second portion of the negative form including a guide (Fig. 2) for a punch (18), wherein a diameter of the recess is 
Schurmann (US 4,177,665) teaches establishing contact in a first movement portion with a first velocity and punching in a second movement section with a second velocity wherein the second velocity is smaller than the first velocity (Col. 1 lines 36-59).

However, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        1/21/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726